Exhibit INDEPENDENT ACCOUNTANTS’ REPORT The Member of CenterPoint Energy Houston Electric, LLC We have examined management's assertion that CenterPoint Energy Houston Electric, LLC(the "Company") has complied, in all material respects, as of and for the year ended December 31, 2009, with the established minimum servicing standards applicable to CenterPoint Energy Transition Bond Company, LLC for the Transition Property Servicing Agreement dated October 24, 2001 described in the accompanying Management’s Assertion of Compliance with Servicing Standards dated March 30, 2010, including Appendix I thereto. Management is responsible for the Company's compliance with those minimum servicing standards. Our responsibility is to express an opinion on management's assertion about the Company's compliance based on our examination. Our examination was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants, and, accordingly, included examining, on a test basis, evidence about the Company's compliance with its minimum servicing standards and performing such other procedures as we considered necessary in the circumstances. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company's compliance with its minimum servicing standards. In our opinion, management's assertion that the Company complied, in all material respects, with the aforementioned minimum servicing standards as of and for the year ended December 31, 2009, is fairly stated, in all material respects, based on the criteria set forth in the aforementionedAppendix I. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 30, MANAGEMENT’S ASSERTION OF COMPLIANCE WITH SERVICING STANDARDS As of and for the year ended December 31, 2009, CenterPoint Energy Houston Electric, LLC (the “Company”) has complied, in all material respects, with the Company’s established minimum servicing standards for the Transition Property Servicing Agreement dated as of October24, 2001 by and between CenterPoint Energy Transition Bond Company, LLC (successor to Reliant Energy Transition Bond Company LLC), as Issuer, and the Company (successor to Reliant Energy, Incorporated), as Servicer, as set forth in Appendix I attached hereto. Dated: March 30, 2010 /s/ Marc Kilbride Marc Kilbride Vice President and Treasurer CenterPoint Energy Houston Electric, LLC APPENDIX I CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC’S MINIMUM SERVICING STANDARDS I.
